DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is sent in response to Applicant’s Communication received 10/7/2021 for application number 17/496,024. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, claims.
Claims 1 – 20 are presented for examination.

Double Patenting
4.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
6.	Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,182,204.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are simple changes marginally impacting the scope of the claims (see explanation below).
App. 17/496,024	Pat. No.: 11,182,204 
Claim 1.  A method comprising: 
  dividing a plurality of blocked expressions into one or more partitions; 
  wherein each partition of the one or more partitions comprises one or more blocked expressions associated with at least one similar characteristic; 
  wherein the dividing is based, at least in part, on the at least one similar characteristic; 
  for each particular partition of the one or more partitions, dispatching a single batch processing call to an application server to perform a batch evaluation of the one or more blocked expressions associated with the at least one similar characteristic; 
  for each particular partition of the one or more partitions, receiving results from the application server of the batch evaluation of the one or more blocked expressions associated with at least one similar characteristic; 
  updating the one or more blocked expressions with the results; 
  wherein the method is performed using one or more processors.  

Claim 1.  A method comprising:
  dividing a plurality of blocked expressions into a plurality of partitions, each of which comprising one or more blocked expressions, wherein dividing the plurality of blocked expressions into the plurality of partitions comprises, for each partition of the plurality of partitions, grouping together a proper subset of the plurality of blocked expressions based, at least in part, on a type of expression, number of inputs specified in the expression, or type of operation to be performed by the expression;
  wherein the one or more blocked expressions comprise at least one similar characteristic, the at least one similar characteristic comprising a database call to a database application server;
  for each of the plurality of partitions, dispatching a single batch processing call to an application server to perform a batch evaluation of the one or more blocked expressions associated with the at least one similar characteristic that were grouped together based, at least in part, on the type of expression, number of inputs specified in the expression, or type of operation to be performed by the expression;
  for each of the plurality of partitions, receiving results from the application server of the batch evaluation of the one or more blocked expressions associated with at least one similar characteristic;
  updating the one or more blocked expressions with the results;
  wherein the method is performed using one or more processors.
Claim 2.  The method of claim 1, further comprising: determining that every stack in a plurality of stacks is in a blocked state or a completed state; and wherein the plurality of blocked expressions comprises a current expression in a particular stack of the plurality of stacks.  
Claim 2.  The method of claim 1, further comprising: determining that every stack in a plurality of stacks is in a blocked state or a completed state; and wherein the plurality of blocked expressions comprises a current expression in a particular stack of the plurality of stacks.
Claim 3.  The method of claim 2, further comprising: transitioning a state of each stack of the plurality of stacks in a blocked state to an unblocked state or completed state.
Claim 3.  The method of claim 2, further comprising: transitioning a state of each stack of the plurality of stacks in a blocked state to an unblocked state or completed state. 
Claim 4.  The method of claim 2, further comprising: prior to determining that every stack in a plurality of stacks is in a blocked state or completed state, identifying expressions for batch evaluation in one or more stacks of the plurality of stacks that is in an unblocked state; and transitioning a state of each stack of the plurality of stacks that is in an unblocked state to a blocked state.
Claim 4.  The method of claim 2, further comprising: prior to determining that every stack in a plurality of stacks is in a blocked state or completed state, identifying expressions for batch evaluation in one or more stacks of the plurality of stacks that is in an unblocked state; and transitioning a state of each stack of the plurality of stacks that is in an unblocked state to a blocked state.
Claim 5.  The method of claim 4, wherein identifying expressions for batch evaluation comprises determining whether the expressions have a particular characteristic that is included in a pre-determined list of characteristics that are associated with expressions that should be batch evaluated.
Claim 5.  The method of claim 4, wherein identifying expressions for batch evaluation comprises determining whether the expressions have a particular characteristic that is included in a pre-determined list of characteristics that are associated with expressions that should be batch evaluated.
Claim 6.  The method of claim 5, wherein the pre-determined list of characteristics comprises a particular characteristic of an expression that is evaluated via a database call.
Claim 6.  The method of claim 5, wherein the pre-determined list of characteristics comprises a particular characteristic of an expression that is evaluated via a database call.
Claim 7.  The method of claim 5, wherein the pre-determined list of characteristics comprises a particular characteristic of an expression that specifies a plurality of inputs.
Claim 7.  The method of claim 5, wherein the pre-determined list of characteristics comprises a particular characteristic of an expression that specifies a plurality of inputs.
Claim 8.  The method of claim 2, wherein the particular stack corresponds to a program subroutine associated with an application program.
 
Claim 8.  The method of claim 2, wherein the particular stack corresponds to a program subroutine associated with an application program.
Claim 9. The method of claim 8, wherein the particular stack comprises a plurality of frames and wherein each frame of the plurality of frames corresponds to a particular evaluation iteration of the program subroutine.
Claim 9.  The method of claim 8, wherein the particular stack comprises a plurality of frames and wherein each frame of the plurality of frames corresponds to a particular evaluation iteration of the program subroutine.
Claim 10.  The method of claim 1, wherein the similar characteristic comprises an attribute and wherein the attribute is one of. type of an expression, number of inputs specified in the expression, or a type of operation to be performed by the expression.
Claim 1.  A method comprising:
  dividing a plurality of blocked expressions into a plurality of partitions, each of which comprising one or more blocked expressions, wherein dividing the plurality of blocked expressions into the plurality of partitions comprises, for each partition of the plurality of partitions, grouping together a proper subset of the plurality of blocked expressions based, at least in part, on a type of expression, number of inputs specified in the expression, or type of operation to be performed by the expression;
  wherein the one or more blocked expressions comprise at least one similar characteristic, the at least one similar characteristic comprising a database call to a database application server;
  for each of the plurality of partitions, dispatching a single batch processing call to an application server to perform a batch evaluation of the one or more blocked expressions associated with the at least one similar characteristic that were grouped together based, at least in part, on the type of expression, number of inputs specified in the expression, or type of operation to be performed by the expression;
  for each of the plurality of partitions, receiving results from the application server of the batch evaluation of the one or more blocked expressions associated with at least one similar characteristic;
  updating the one or more blocked expressions with the results;
  wherein the method is performed using one or more processors.
Claim 11.  One or more non-transitory computer-readable media storing instructions, which when executed by one or more processors cause:   
  dividing a plurality of blocked expressions into one or more partitions; 
  wherein each partition of the one or more partitions comprises one or more blocked expressions associated with at least one similar characteristic; 
  wherein the dividing is based, at least in part, on the at least one similar characteristic; 
  for each particular partition of the one or more partitions, dispatching a single batch processing call to an application server to perform a batch evaluation of the one or more blocked expressions associated with the at least one similar characteristic; 
  for each particular partition of the one or more partitions, receiving results from the application server of the batch evaluation of the one or more blocked expressions associated with at least one similar characteristic; and 
  updating the one or more blocked expressions with the results.
Claim 11. One or more non-transitory computer-readable media storing instructions, which when executed by one or more processors cause:     
  dividing a plurality of blocked expressions into a plurality of partitions, each of which comprising one or more blocked expressions, wherein dividing the plurality of blocked expressions into the plurality of partitions comprises, for each partition of the plurality of partitions, grouping together a proper subset of the plurality of blocked expressions based, at least in part, on a type of expression, number of inputs specified in the expression, or type of operation to be performed by the expression; the at least one similar characteristic comprising a database call to a database application server; for each of the plurality of partitions, dispatching a single batch processing call to an application server to perform a batch evaluation of the one or more blocked expressions associated with the at least one similar characteristic that were grouped together based, at least in part, on the type of expression, number of inputs specified in the expression, or type of operation to be performed by the expression; for each of the plurality of partitions, receiving results from the application server of the batch evaluation of the one or more blocked expressions associated with at least one similar characteristic; and updating the one or more blocked expressions with the results.
Claim 12.  The one or more non-transitory computer-readable media of claim 11, further comprising instructions, which when executed by one or more processors cause: determining that every stack in a plurality of stacks is in a blocked state or a completed state; and wherein the plurality of blocked expressions comprises a current expression in a particular stack of the plurality of stacks.
Claim 12. The one or more non-transitory computer-readable media of claim 11, further comprising instructions, which when executed by one or more processors cause: determining that every stack in a plurality of stacks is in a blocked state or a completed state; and wherein the plurality of blocked expressions comprises a current expression in a particular stack of the plurality of stacks.
Claim 13.  The one or more non-transitory computer-readable media of claim 12, further comprising instructions, which when executed by one or more processors cause: transitioning a state of each stack of the plurality of stacks in a blocked state to an unblocked state or completed state.
Claim 13.  The one or more non-transitory computer-readable media of claim 12, further comprising instructions, which when executed by one or more processors cause: transitioning a state of each stack of the plurality of stacks in a blocked state to an unblocked state or completed state.
Claim 14.  The one or more non-transitory computer-readable media of claim 12, further comprising instructions, which when executed by one or more processors cause: prior to determining that every stack in a plurality of stacks is in a blocked state or completed state, identifying expressions for batch evaluation in one or more stacks of the plurality of stacks that is in an unblocked state; and transitioning a state of each stack of the plurality of stacks that is in an unblocked state to a blocked state.  
Claim 14.  The one or more non-transitory computer-readable media of claim 12, further comprising instructions, which when executed by one or more processors cause: prior to determining that every stack in a plurality of stacks is in a blocked state or completed state, identifying expressions for batch evaluation in one or more stacks of the plurality of stacks that is in an unblocked state; and transitioning a state of each stack of the plurality of stacks that is in an unblocked state to a blocked state.  
Claim 15.  The one or more non-transitory computer-readable media of claim 14, wherein identifying expressions for batch evaluation comprises determining whether the expressions have a particular characteristic that is included in a pre-determined list of characteristics that are associated with expressions that should be batch evaluated.
Claim 15.  The one or more non-transitory computer-readable media of claim 14, wherein identifying expressions for batch evaluation comprises determining whether the expressions have a particular characteristic that is included in a pre-determined list of characteristics that are associated with expressions that should be batch evaluated.
Claim 16.  The one or more non-transitory computer-readable media of claim 15, wherein the pre-determined list of characteristics comprises a particular characteristic of an expression that is evaluated via a database call.
Claim 16.  The one or more non-transitory computer-readable media of claim 15, wherein the pre-determined list of characteristics comprises a particular characteristic of an expression that is evaluated via a database call.
Claim 17.  The one or more non-transitory computer-readable media of claim 15, wherein the pre-determined list of characteristics comprises a particular characteristic of an expression that specifies a plurality of inputs.
Claim 17.  The one or more non-transitory computer-readable media of claim 15, wherein the pre-determined list of characteristics comprises a particular characteristic of an expression that specifies a plurality of inputs.
Claim 18.  The one or more non-transitory computer-readable media of claim 12, wherein the particular stack corresponds to a program subroutine associated with an application program.
Claim 18.  The one or more non-transitory computer-readable media of claim 12, wherein the particular stack corresponds to a program subroutine associated with an application program.
Claim 19.  The one or more non-transitory computer-readable media of claim 18, wherein the particular stack comprises a plurality of frames and wherein each frame of the plurality of frames corresponds to a particular evaluation iteration of the program subroutine.
Claim 19.  The one or more non-transitory computer-readable media of claim 18, wherein the particular stack comprises a plurality of frames and wherein each frame of the plurality of frames corresponds to a particular evaluation iteration of the program subroutine.
Claim 20.  The one or more non-transitory computer-readable media of claim 11, wherein the similar characteristic comprises an attribute and wherein the attribute is one of. type of an expression, number of inputs specified in the expression, or a type of operation to be performed by the expression.
Claim 11. One or more non-transitory computer-readable media storing instructions, which when executed by one or more processors cause:     
  dividing a plurality of blocked expressions into a plurality of partitions, each of which comprising one or more blocked expressions, wherein dividing the plurality of blocked expressions into the plurality of partitions comprises, for each partition of the plurality of partitions, grouping together a proper subset of the plurality of blocked expressions based, at least in part, on a type of expression, number of inputs specified in the expression, or type of operation to be performed by the expression; the at least one similar characteristic comprising a database call to a database application server; for each of the plurality of partitions, dispatching a single batch processing call to an application server to perform a batch evaluation of the one or more blocked expressions associated with the at least one similar characteristic that were grouped together based, at least in part, on the type of expression, number of inputs specified in the expression, or type of operation to be performed by the expression; for each of the plurality of partitions, receiving results from the application server of the batch evaluation of the one or more blocked expressions associated with at least one similar characteristic; and updating the one or more blocked expressions with the results.


The above-noted claims are a verbatim recitation of the claims in U.S. Patent 10,007,534, or the changes amount to a broadening of the claimed subject matter.  Therefore, a person of ordinary skill in the art would conclude that the invention defined in the claims at issue would have been an obvious variation of the invention defined in the claim in the patent. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
10.	Claims 1, 10, 11 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bogle, et al., “Reducing Cross Domain Call Overhead Using Batched Futures” (Bogle hereinafter) (Identified by Application in IDS) in view of Fee et al. (U.S. Publication 2013/0013577) (Fee hereinafter) (Identified by Application in IDS).
11.	As per claim 1, Bogle teaches a method comprising:
dividing a plurality of blocked expressions into one or more partitions dividing the plurality of blocked expressions into one or more partitions [multiple calls are batched together upon the occurrence of a call that returns a basic value or commits a transaction, pg. 344, 2nd  column, lines 22 - 28];
wherein each partition of the one or more partitions comprises one or more blocked expressions associated with at least one similar characteristic [multiple stub objects can refer to the same database object, pg., 347, 1st column, lines 4 - 5];
for each particular partition of the one or more partitions, dispatching a single batch processing call to an application server to perform a batch evaluation [multiple calls are batched together upon the occurrence of a call that returns a basic value or commits a transaction, the entire batch of calls is sent to a database in a single domain crossing (i.e., a single batch processing call), pg. 344, 2nd  column, lines 22 - 28; the database, running in a separate domain, is mapped to the application server] of the one or more blocked expressions associated with the at least one similar characteristic [multiple stub objects can refer to the same database object, pg., 347, 1st  column, lines 4 — 5];
for each particular partition of the one or more partitions, receiving results from the application server of the batch evaluation of the one or more blocked expressions associated with at least one similar characteristic [“Later calls in a batch can refer to results of earlier ones using futures and thus a sequence of interrelated calls can be batched together. As soon as the client makes a call that will return a basic value, or commits a transaction, the veneer sends the entire batch of calls to the database in a single domain crossing. As the database processes each call, it makes a mapping between the result and the corresponding future to allow the result to be retrieved for later uses of the future.” pg. 344, 2nd column, lines 20 - 28];
updating the one or more blocked expressions with the results [“As the database processes each call, it makes a mapping between the result and the corresponding future to allow the result to be retrieved for later uses of the future.” pg. 344, 2nd column, lines 25 - 28];
wherein the method is performed using one or more processors [“The mechanism can be used when the client and server run in different processes on the same machine, and also when the client runs at a different machine than the client.” pg. 353, ¶ 8, 1st column, lines 18 - 21].
Bogle does not explicitly disclose but Fee discloses wherein the dividing is based, at least in part, on the at least one similar characteristic [“request chunker 370 divides/breaks up/chunks processing target groups as specified within received processing requests, for example, creating multiple chunks for asynchronous processing and/or a plurality of processing target sub-groups for asynchronous processing,” ¶ 0069].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bogle and Fee available at the time the invention was made, to modify the capability of batch processing of calls as disclosed by Bogle to include the capability of batch processing as disclosed by Fee, thereby improving processor throughput by combining expressions for further processing [Fee ¶ 0007].
12. 	As per claim 10, Bogle and Fee teach the method of claim 1. Bogle further teaches wherein the similar characteristic comprises an attribute and wherein the attribute is one of: type of an expression, number of inputs specified in the expression, or a type of operation to be performed by the expression [multiple stub objects can refer to the same database object, pg., 347, 1st column, lines 4 — 5].
13.	As per claim 11, it is a media claim having similar limitations as cited in claim 1.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 1 above.
14.	As per claim 20, it is a media claim having similar limitations as cited in claim 10.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 1 above.
15. 	Claims 2 – 4, 8, 9, 12 – 14, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bogle and Fee in further view of Altman et al. (U.S. Publication 2008/0010440) (Altman hereinafter) (Identified by Application in IDS) and Mukherjee et al. (U.S. Publication 2004/0139212) (Mukherjee hereinafter) (Identified by Application in IDS).
16. 	As per claim 2, Bogle and Fee teach the method of claim 1.  Bogle and Fee do not explicitly disclose but Altman discloses determining that every stack in a plurality of stacks is in a blocked state or a completed state [“storing the plurality of instructions in both a Retirement Store Queue (RSTQ) and a Forwarding Store Queue (FSTQ), the RSTQ comprising a list of the plurality of stores and the FSTQ comprising a list of respective addresses of the plurality of stores, allowing the plurality of stores to be stored in the plurality of memory locations, and allowing the plurality of stores to forward the load data only after the instructions have determined that the predetermined number of the stores has completed the series of the execution processes," Abstract; “queue” mapped to stack].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bogle, Fee and Altman available at the time the invention was made, to modify the capability of batch processing of calls as disclosed by Bogle and Fee to include the capability of determining task completion by examining work queues as disclosed by Altman, thereby utilizing a storage construct that is commonly applied in the art to enhance system efficiency.
Bogle, Fee and Altman do not explicitly disclose but Mukherjee discloses wherein the plurality of blocked expressions comprises a current expression in a particular stack of the plurality of stacks [“The method comprises specifying an expression for the function using an ordered list of numeric constants, variables, arguments, and operators pushed into an expression stack to evaluate the expression, wherein the functions comprise at least one from a group comprising constraints applied by the adaptation engine, sequence field operations, and offset length calculations.” ¶ 0017].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bogle, Fee, Altman and Mukherjee available at the time the invention was made, to modify the capability of batch processing of calls as disclosed by Bogle, Fee and Altman to include the capability of expression evaluation using stacks as disclosed by Mukherjee, thereby utilizing a storage construct that is commonly applied in the art to enhance system efficiency.
17. 	As per claim 3, Bogle, Fee and Altman teach the method of claim 2. Altman further teaches transitioning a state of each stack of the plurality of stacks in a blocked state to an unblocked state or completed state [“allowing the plurality of stores to forward the load data only after the plurality of instructions have determined that the predetermined number of the plurality of stores has completed the series of the execution processes,” ¶ 0013].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bogle, Fee and Altman available at the time the invention was made, to modify the capability of batch processing of calls as disclosed by Bogle and Fee to include the capability of determining task completion by examining work queues as disclosed by Altman, thereby utilizing a storage construct that is commonly applied in the art to enhance system efficiency.
18. 	As per claim 4, Bogle, Fee, Altman and Mukherjee teach the method of claim 2. Altman further teaches prior to determining that every stack in a plurality of stacks is in a blocked state or completed state, identifying expressions for batch evaluation in one or more stacks of the plurality of stacks that is in an unblocked state [“storing the plurality of instructions in both a Retirement Store Queue (RSTQ) and a Forwarding Store Queue (FSTQ), the RSTQ comprising a list of the plurality of stores and the FSTQ comprising a list of respective addresses of the plurality of stores, allowing the plurality of stores to be stored in the plurality of memory locations, and allowing the plurality of stores to forward the load data only after the instructions have determined that the predetermined number of the stores has completed the series of the execution processes," Abstract; “queue” mapped to stack]; and transitioning a state of each stack of the plurality of stacks that is in an unblocked state to a blocked state [“allowing the plurality of stores to be stored in the plurality of memory locations even if the plurality of stores have not completed a series of execution processes,” ¶ 0013].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bogle, Fee and Altman available at the time the invention was made, to modify the capability of batch processing of calls as disclosed by Bogle and Fee to include the capability of determining task completion by examining work queues as disclosed by Altman, thereby utilizing a storage construct that is commonly applied in the art to enhance system efficiency.
19. 	As per claim 8, Bogle, Fee, Altman and Mukherjee teach the method of claim 2.  Mukherjee further teaches wherein the particular stack corresponds to a program subroutine associated with an application program [“‘The method comprises specifying an expression for the function using an ordered list of numeric constants, variables, arguments, and operators pushed into an expression stack to evaluate the expression, wherein the functions comprise at least one from a group comprising constraints applied by the adaptation engine, sequence field operations, and offset length calculations.” 0017; “function” mapped to subroutine].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bogle, Fee, Altman and Mukherjee available at the time the invention was made, to modify the capability of batch processing of calls as disclosed by Bogle, Fee and Altman to include the capability of evaluating expressions in a stack as disclosed by Mukherjee, thereby utilizing a storage construct that is commonly applied in the art to enhance system maintainability.
20. 	As per claim 9, Bogle, Fee, Altman and Mukherjee teach the method of claim 8.  Mukherjee further teaches wherein the particular stack comprises a plurality of frames and wherein each frame of the plurality of frames corresponds to a particular evaluation iteration of the program subroutine [“The expression A*(B-C)/(D+E) may be serialized into A, B, C, “-”, D, E, “+”, “7”, ‘“*”. Code for this expression may be execution of this A, B, C, “-”, D, E, “+”, “/’, “*” serialization. The register 1901 loads A in frame (a), loads B in frame (b), loads C in frame (c), performs a subtraction of the top two elements B and C in frame (d), places D in frame (e), places E in frame (f), adds D and E in frame (g), divides (B-C) by (D+E) in frame (h), and multiplies A by (B-C)/(D+E) in frame (i). This yields the value of the expression.” ¶ 0154].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bogle, Fee, Altman and Mukherjee available at the time the invention was made, to modify the capability of batch processing of calls as disclosed by Bogle, Fee and Altman to include the capability of evaluating expressions in a stack as disclosed by Mukherjee, thereby utilizing a storage construct that is commonly applied in the art to enhance system maintainability.
21.	As per claim 12, it is a media claim having similar limitations as cited in claim 2.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 2 above.
22.	As per claim 13, it is a media claim having similar limitations as cited in claim 3.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 3 above.
23.	As per claim 14, it is a media claim having similar limitations as cited in claim 4.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 4 above.
24.	As per claim 18, it is a media claim having similar limitations as cited in claim 8.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 8 above.
25.	As per claim 19, it is a media claim having similar limitations as cited in claim 9.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 9 above.
26. 	Claims 5 - 7 and 15 - 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bogle, Fee, Altman and Mukherjee in further view of Zhang et al. (U.S. Publication 2012/0143816) (Zhang hereinafter) (Identified by Application in IDS).
27. 	As per claim 5, Bogle, Fee, Altman and Mukherjee teach the method of claim 4. Altman further teaches wherein identifying expressions for batch evaluation comprises determining whether the expressions have a particular characteristic that are associated with expressions that should be batch evaluated [“storing the plurality of instructions in both a Retirement Store Queue (RSTQ) and a Forwarding Store Queue (FSTQ), the RSTQ comprising a list of the plurality of stores and the FSTQ comprising a list of respective addresses of the plurality of stores, allowing the plurality of stores to be stored in the plurality of memory locations, and allowing the plurality of stores to forward the load data only after the instructions have determined that the predetermined number of the stores has completed the series of the execution processes," Abstract; “queue” mapped to stack].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bogle, Fee and Altman available at the time the invention was made, to modify the capability of batch processing of calls as disclosed by Bogle and Fee to include the capability of determining task completion by examining work queues as disclosed by Altman, thereby utilizing a storage construct that is commonly applied in the art to enhance system efficiency.
Bogle, Fee, Altman and Mukherjee do not explicitly disclose but Zhang discloses determining a particular characteristic that is included in a pre-determined list of characteristics [“the procedure for clustering based on the characteristic data and the pre-determined sets of cluster may include a number of actions described below ... Clustering is carried out based on whether the commodity information in the web transaction records of the consumer users are similar to each other. Those consumer users who have purchased similar commodities are then grouped into a cluster. When the number of clusters reaches a pre-determined number of sets, the clustering is completed,” ¶ 0137 - 0138].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bogle, Fee, Altman, Mukherjee and Zhang available at the time the invention was made, to modify the capability of batch processing of calls as disclosed by Bogle, Fee, Altman and Mukherjee to include the capability of determining actions based on pre-determined criteria as disclosed by Zhang, thereby utilizing a construct that is commonly applied in the art to enhance system efficiency and maintainability.
28. 	As per claim 6, Bogle, Fee, Altman and Zhang teach the method of claim 5.  Bogle further teaches expression that is evaluated via a database call [multiple calls are batched together upon the occurrence of a call that returns a basic value or commits a transaction, the entire batch of calls is sent to a database in a single domain crossing (i.e., a single batch processing call), pg. 344, 2nd column, lines 22 - 28].
Zhang further teaches wherein the pre-determined list of characteristics comprises a particular characteristic of an expression [“the procedure for clustering based on the characteristic data and the pre-determined sets of clusters may include a number of actions described below ... Clustering is carried out based on whether the commodity information in the web transaction records of the consumer users are similar to each other. Those consumer users who have purchased similar commodities are then grouped into a cluster. When the number of clusters reaches a pre-determined number of sets, the clustering is completed,” ¶ 0137 - 0138].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bogle, Fee, Altman, Mukherjee and Zhang available at the time the invention was made, to modify the capability of batch processing of calls as disclosed by Bogle, Fee, Altman and Mukherjee to include the capability of determining actions based on pre-determined criteria as disclosed by Zhang, thereby utilizing a construct that is commonly applied in the art to enhance system efficiency and maintainability.
29. 	As per claim 7, Bogle, Fee, Altman, Mukherjee and Zhang teach the method of claim 5.  Zhang further teaches wherein the pre-determined list of characteristics comprises a particular characteristic of an expression that specifies a plurality of inputs [“the procedure for clustering based on the characteristic data and the pre-determined sets of clusters may include a number of actions described below ... Clustering is carried out based on whether the commodity information in the web transaction records of the consumer users are similar to each other. Those consumer users who have purchased similar commodities are then grouped into a cluster. When the number of clusters reaches a pre-determined number of sets, the clustering is completed,” ¶ 0137 - 0138].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bogle, Fee, Altman, Mukherjee and Zhang available at the time the invention was made, to modify the capability of batch processing of calls as disclosed by Bogle, Fee, Altman and Mukherjee to include the capability of determining actions based on pre-determined criteria as disclosed by Zhang, thereby utilizing a construct that is commonly applied in the art to enhance system efficiency and maintainability.
30.	As per claim 15, it is a media claim having similar limitations as cited in claim 5.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 5 above.
31.	As per claim 16, it is a media claim having similar limitations as cited in claim 6.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 6 above.
32.	As per claim 17, it is a media claim having similar limitations as cited in claim 7.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 7 above.
Conclusion
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193